Case 1:18-cv-24137-CMA Document 1 Entered on FLSD Docket 10/08/2018 Page 1 of 33




                           UNITED STATES DISTRICT COURT

                           SOUTHERN DISTRICT OF FLORIDA

                              CIVIL ACTION NO. 1:18cv24137


  PAUL CAMHI, Individually and on Behalf of )    CLASS ACTION
  All Others Similarly Situated,             )
                                             )
                                 Plaintiff,  )
                                             )
         vs.                                 )
                                             )
  OPKO HEALTH, INC. and PHILLIP FROST, )
                                             )
                                 Defendants.
                                             )
                                             )   DEMAND FOR JURY TRIAL



       COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 1:18-cv-24137-CMA Document 1 Entered on FLSD Docket 10/08/2018 Page 2 of 33




          Plaintiff Paul Camhi (“plaintiff”) alleges the following based upon the investigation of

  plaintiff’s counsel, which included a review of U.S. Securities and Exchange Commission (“SEC”)

  filings by OPKO Health, Inc. (“Opko” or the “Company”), as well as regulatory filings and reports,

  securities analysts’ reports and advisories about the Company, press releases and other public

  statements issued by the Company, media reports about the Company, and the complaint in the

  enforcement action filed by the SEC, SEC vs. Honig, No. 18-cv-08175 (S.D.N.Y. Sept. 7, 2018) (the

  “SEC Complaint”) as detailed herein. Plaintiff believes that substantial additional evidentiary

  support will exist for the allegations set forth herein after a reasonable opportunity for discovery.

                                    NATURE OF THE ACTION

          1.     This is a securities class action on behalf of all purchasers of Opko common stock

  between October 8, 2013 and September 7, 2018, inclusive (the “Class Period”) seeking to pursue

  remedies under the Securities Exchange Act of 1934 (“1934 Act”).

                                   JURISDICTION AND VENUE

          2.     The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the 1934

  Act (15 U.S.C. §§78j(b) and 78t(a)) and SEC Rule 10b-5 (17 C.F.R. §240.10b-5). This Court has

  jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §1331 and §27 of the 1934

  Act.

          3.     Venue is proper in this District pursuant to §27 of the 1934 Act because certain of the

  acts and practices complained of herein occurred in this District and Opko is headquartered in this

  District.

          4.     In connection with the acts and conduct alleged in this complaint, defendants, directly

  or indirectly, used the means and instrumentalities of interstate commerce, including, but not limited

  to, the mails and interstate wire and telephone communications.


                                                  -1-
Case 1:18-cv-24137-CMA Document 1 Entered on FLSD Docket 10/08/2018 Page 3 of 33




                                              PARTIES

         5.      Plaintiff Paul Camhi purchased Opko common stock as set forth in the accompanying

  certification incorporated herein by reference, and has been damaged thereby.

         6.      Defendant Opko is a healthcare company engaged in the diagnostics and

  pharmaceuticals businesses in the United States and internationally. The Company is incorporated

  in Delaware with its headquarters in Miami, Florida. Opko common stock trades on the NASDAQ

  Global Select Market (“NASDAQ”) under the symbol “OPK.”

         7.      Defendant Phillip Frost (“Frost”) has been the Company’s Chief Executive Officer

  (“CEO”) and Chairman since March 2007. Defendant Frost made, or caused to be made, false and

  misleading statements that artificially inflated the price of Opko common stock. Defendant Frost,

  because of his positions with the Company, possessed the power and authority to control the

  contents of Opko’s quarterly reports, press releases and presentations to securities analysts, money

  and portfolio managers and institutional investors, i.e., the market. He was provided with copies of

  the Company’s reports and press releases alleged herein to be misleading prior to or shortly after

  their issuance and had the ability and opportunity to prevent their issuance or cause them to be

  corrected. Because of his positions with the Company, his personal participation in the fraud as

  detailed herein, and his access to material non-public information available to him but not to the

  public, defendant Frost knew that the adverse facts specified herein had not been disclosed to and

  were being concealed from the public and that the positive representations being made were then

  materially false and misleading. Defendant Frost is liable for the false and misleading statements

  pleaded herein.




                                                 -2-
Case 1:18-cv-24137-CMA Document 1 Entered on FLSD Docket 10/08/2018 Page 4 of 33




                                          BACKGROUND

         8.      Defendant Opko is a medical company focused on diagnostics and pharmaceuticals.

  For years, Opko has been closely associated with defendant Frost, a prominent healthcare investor

  and entrepreneur, who has served as the Company’s Chairman and CEO since March 2007.

         9.      Prior to joining Opko, defendant Frost founded, managed and invested in several

  successful healthcare ventures over several decades. For example, defendant Frost founded and

  served as Chairman of the Board of Key Pharmaceuticals, Inc. (“Key Pharma”) from 1972 until the

  acquisition of Key Pharma by Schering Plough Corporation in 1986 for $835 million. Defendant

  Frost also founded and served as Chairman and CEO of IVAX Corporation (“IVAX”), a multi-

  national pharmaceutical company, from 1987 until the acquisition of IVAX by Teva Pharmaceutical

  Industries, Limited (“Teva”) in January 2006 for $7.4 billion.

         10.     These and other ventures have made defendant Frost extremely wealthy, with a net

  worth of $2.6 billion as of September 2018, according to Forbes magazine. Defendant Frost has

  used his wealth to engage in a variety of philanthropic endeavors and to build up his reputation as a

  successful and prominent healthcare investor. Several buildings bear his name, including the Phillip

  and Patricia Frost School of Music at the University of Miami, The Patricia & Phillip Frost Art

  Museum at Florida International University, and the Phillip and Patricia Frost Museum of Science in

  Miami. The South Florida Business Journal calls defendant Frost perhaps “the most influential

  investor” in South Florida.

         11.     The reputation of defendant Frost as a successful healthcare entrepreneur was

  extremely valuable to Opko and of material importance to the Company’s investors. As the

  Company’s Chairman and CEO, defendant Frost oversaw and had ultimate responsibility for all

  aspects of the Company’s business and operations. Before and throughout the Class Period, Opko


                                                  -3-
Case 1:18-cv-24137-CMA Document 1 Entered on FLSD Docket 10/08/2018 Page 5 of 33




  highlighted its close association with and management by defendant Frost as central to its business

  strategy. In addition, Opko portrayed the need to maintain the Company’s reputational assets, which

  included most notably its association with defendant Frost, as vital to the Company’s continued

  financial success.

         12.     Unbeknownst to investors, throughout the Class Period, at the same time that

  defendant Frost’s reputation and management were being highlighted by defendants as key

  Company assets and competitive advantages, defendant Frost was engaged in an illegal pump-and-

  dump stock fraud scheme with a cabal of Florida-based penny stock investors that put not only his

  personal reputation at risk, but also exposed the Company to great and undisclosed legal, regulatory

  and reputational harm (the “Pump and Dump Scheme”).

         13.     The Pump and Dump Scheme worked as follows. Defendant Frost and a group of

  other Florida-based investors led by Barry Honig (“Honig”) would invest in small or microcap

  companies through entities that they owned and/or controlled. Through these investments, defendant

  Frost and his co-conspirators would secretly take control over the target company, replacing or

  otherwise asserting influence and control over the company’s management. With this control,

  defendant Frost and his co-conspirators would then strip the target company of valuable assets

  through fraud, subterfuge, undisclosed related-party transactions or other activities. At times,

  defendant Frost and his co-conspirators would fail to honor promises made to the target company in

  order ensure that they received the company’s assets on preferential and unfair terms.

         14.     Then, with much of the value of the target company destroyed, defendant Frost and

  his co-conspirators would employ third-party promotional authors to write favorable reviews of the

  target company, often highlighting the investment of defendant Frost and Opko as evidence that

  investors should likewise invest in the target company’s stock. In the promotional materials, these


                                                 -4-
Case 1:18-cv-24137-CMA Document 1 Entered on FLSD Docket 10/08/2018 Page 6 of 33




  authors falsely denied being compensated by interested parties. These promotional activities would

  often (as intended) cause a temporary increase in the price of the target company’s stock (the

  “pump”), allowing defendant Frost and his co-conspirators to sell off some of their position at

  artificially inflated prices (the “dump”). While defendant Frost and his co-conspirators reaped

  millions of dollars in profit, outside investors suffered millions of dollars in losses as the target

  company’s share price would inevitably fall.

         15.     Beyond the shocking fact that defendant Frost was secretly padding his billions by

  destroying small businesses and ripping off retail investors during the Class Period, defendant Frost

  directly involved Opko in the illegal Pump and Dump Scheme. For example, in February 2012,

  Opko announced that it had invested in biotech startup BioZone Pharmaceuticals, Inc. (“BioZone”).

  Opko stated that BioZone’s proprietary drug delivery platforms “provide[d] superior final dosage

  forms” that resulted “in less costly drug manufacturing than other systems.” Opko similarly stated

  that it had “acquired exclusive world-wide distribution rights to BioZone’s enhanced formulation of

  propofol,” used in general anesthesia, “which may address many of the drawbacks with current

  emulsion formulations of propofol.” BioZone later merged with Cocrystal Discovery, Inc., renamed

  Cocrystal Pharma Inc. (“Cocrystal”), which had similarly received investments from defendants

  Frost and Opko.

         16.     Similarly, in April 2015, clinical-stage cancer immunotherapy company MabVax

  Therapeutics Holdings, Inc. (“MabVax”) announced that it had received $11.6 million in a private

  placement led by Opko and defendant Frost. Opko described MabVax as “focused on discovering

  and developing innovative vaccine and monoclonal antibody-based therapeutics for the diagnosis

  and treatment of cancer.”




                                                  -5-
Case 1:18-cv-24137-CMA Document 1 Entered on FLSD Docket 10/08/2018 Page 7 of 33




         17.     As of September 2018, both Cocrystal and MabVax were highlighted on Opko’s

  website as among the Company’s notable “strategic investments.” According to Opko, the

  Company’s “growth strategy includes investing in early-stage companies” – such as MabVax and

  Cocrystal – “that we perceive to have valuable proprietary technology and significant potential to

  create value for OPKO as a shareholder.”

         18.     Behind the scenes, defendant Frost placed Opko’s investments in BioZone and

  MabVax at the heart of the Pump and Dump Scheme. Defendant Frost and his co-conspirators took

  control of MabVax and BioZone, actively concealed this control, drained the target companies of

  valuable assets to enrich themselves, and then secretly funded a promotional scheme to “pump” the

  price of the stocks so that members of the illegal syndicate could “dump” significant stock holdings.

  Defendant Frost actively took steps to conceal the true nature of the Pump and Dump Scheme, such

  as falsifying SEC reporting documents to conceal his control over MabVax, because he knew, or at

  the very least recklessly disregarded, that his activities were illegal and subjected defendant Frost

  and the Company he ran to significant undisclosed legal, regulatory and financial risks.

         19.     In the case of BioZone, Frost teamed up with Honig and Michael Brauser

  (“Brauser”), two other members of the Pump and Dump Scheme.               The three men caused the

  company to issue shares to them and their associates through a series of so-called “private

  investments in public equities,” or “PIPE” financings, drove the price of the stock higher by secretly

  paying for a misleading promotional campaign and by virtue of manipulative trading, and then

  unlawfully sold their BioZone shares into the inflated market for proceeds of approximately $9.26

  million.

         20.     Specifically, in December 2010, defendant Frost purchased a publicly traded shell

  company, together with Honig and Brauser. These individuals disguised their role in the acquisition


                                                  -6-
Case 1:18-cv-24137-CMA Document 1 Entered on FLSD Docket 10/08/2018 Page 8 of 33




  by purchasing the shares through another entity. Soon thereafter, the Pump and Dump Scheme

  installed defendant Frost as the sole disclosed director of the company. They then approached

  BioZone’s predecessor with an offer to take the company public through a reverse merger, which

  included a promise to invest $8 to $15 million in BioZone’s patented technology. Defendant Frost

  then sold unprofitable assets to the public company in exchange for 8.3 million shares and the

  obligation to register the shares, providing him with additional value.

         21.     After closing the reverse merger, the surviving company became BioZone.

  Defendant Frost, together with his conspirators, controlled BioZone through their ownership of stock

  and control of management. For example, BioZone used the business address of defendant Frost,

  Honig and Brauser as its own business address, and Honig and Brauser were required to sign off on

  any business decision. Nevertheless, BioZone failed to disclose its control by Honig and Brauser,

  with the knowledge and consent of defendant Frost, in public filings.

         22.     Defendant Frost failed to make the promised investments in BioZone, but rather

  limited investments to keep the company operating at a minimum level. Without needed financing,

  BioZone was forced to abandon its research and development efforts entirely by mid-2012. Rather

  than investing in research and development as promised, defendant Frost, Honig and Brauser and

  other members of the Pump and Dump Scheme used their capital to amass ever-cheaper BioZone

  shares. By April 2013, members of the Pump and Dump Scheme, including defendant Frost,

  beneficially owned approximately two-thirds of BioZone’s outstanding shares.

         23.     The members of the Pump and Dump Scheme then orchestrated the deposit of four

  million BioZone shares owned by Honig in a separate account, which involved the improper removal

  of restrictive legends on the share certificates and a false certification by BioZone’s CEO. They then

  used these shares to compensate the author of a promotional article in September 2013 (as detailed


                                                  -7-
Case 1:18-cv-24137-CMA Document 1 Entered on FLSD Docket 10/08/2018 Page 9 of 33




  below) and engaged in manipulative stock trading to create the false impression of market interest in

  BioZone. On September 23, 2013, the trading volume of BioZone shares soared to 302,000 from

  zero the previous day, as members of the Pump and Dump Scheme manipulated the price of

  BioZone stock in anticipation of the promotional article.

         24.     The market reacted strongly to the BioZone promotion and manipulative trading

  activity: the trading volume of BioZone stock rose from approximately 1,100 shares on September

  25, 2013 to over 4.5 million shares on September 27, 2013 and to more than 6 million shares on

  October 2, 2013. The share price increased from an average of about $0.48 during August 2013 to

  an intraday price of $0.97 on October 17, 2013. The Pump and Dump Scheme sold over 15.7

  million shares of BioZone for $9.26 million in proceeds, including nearly 2 million shares sold by

  defendant Frost for over $1 million in proceeds. These sales occurred at artificially inflated prices,

  and left retail investors holding virtually worthless shares.

         25.     As with BioZone, members of the Pump and Dump Scheme assumed undisclosed

  control over MabVax through a reverse merger. Following the reverse merger, in March and April

  2015, Honig orchestrated two private placement financings for MabVax: Series D and Series E.

  Defendant Frost participated in both the Series D and Series E financing on terms highly favorable to

  him through entities that he owned and controlled.

         26.     After securing undisclosed control over MabVax, members of the Pump and Dump

  Scheme again orchestrated the issuance of false and misleading promotional articles (as detailed

  below) and engaged in manipulative trading in order to prime the market for insider sales. The

  promotion was successful. Trading volume in MabVax shares rose almost 7,500% from 8,833

  shares on April 2, 2015 to 667,454 shares on April 6, 2015, following the announcement of the

  Series E private placement. The volume again increased to 858,709 on April 9, 2015, the day after a


                                                   -8-
Case 1:18-cv-24137-CMA Document 1 Entered on FLSD Docket 10/08/2018 Page 10 of 33




  promotional article was published by defendant Frost’s co-conspirators. MabVax’s share price went

  from a closing price of $1.91 on April 1, 2015 to a closing price of $4.30 on April 9, 2015, a 125%

  increase. Between April and June 2015, the members of the Pump and Dump Scheme sold over 1.7

  million shares of MabVax stock for over $5.62 million in proceeds. Later, between July and

  December 2015, members of the Pump and Dump Scheme engaged in a second round of false and

  misleading promotional activity and insider sales, enabling them to sell over 1.4 million additional

  shares of MabVax stock for over $2.75 million in proceeds.

         27.     Defendant Frost’s participation was critical to the MabVax pump and dump. For

  example, even though defendant Frost and his investment entity acquired MabVax shares with an

  intention to control management, he filed a Schedule 13G on April 10, 2015 that falsely indicated he

  was a passive investor. He also failed to disclose that he was working in concert with other members

  of the Pump and Dump Scheme to direct and control management of MabVax, rendering his

  disclosure of a 6.86% ownership stake materially misleading. Defendant Frost made similarly

  improper filings on February 8, 2016, February 3, 2017 and January 18, 2018 – all of which

  concealed his true interests in MabVax and participation in the Pump and Dump Scheme.

                          DEFENDANTS’ MATERIALLY FALSE AND
                               MISLEADING STATEMENTS

  Materially False and Misleading Statements in Promotional Articles

         28.     Before and during the Class Period, members of the Pump and Dump Scheme,

  including defendant Frost, paid to have false and misleading articles issued in investor publications

  that promoted investments by Opko in order to artificially inflate the prices of the target companies’

  securities. The articles emphasized the purported investing acumen of defendant Frost and Opko in

  order to generate investor enthusiasm for the target companies’ securities and thereby drive up the

  prices of those securities so that members of the Pump and Dump Scheme could sell their own

                                                  -9-
Case 1:18-cv-24137-CMA Document 1 Entered on FLSD Docket 10/08/2018 Page 11 of 33




  holdings at artificially inflated prices. These articles were issued with the understanding that they

  would not disclose the compensation being paid to the articles’ authors and would conceal the

  authors’ connection to the Pump and Dump Scheme so as to create the false impression that the

  promotional articles were being authored by neutral third parties.

         29.     Members of the Pump and Dump scheme, including defendant Frost, were the

  ultimate makers of the statements in the promotional articles. They had ultimate authority over the

  articles’ content and communication. They paid for the articles, they reviewed the articles prior to

  publication, they decided what content to include in the final articles, and they determined whether

  and when to publish any particular article.

         30.     On September 26, 2013, the article “Opko and Its Billionaire CEO Invested in

  Biozone” appeared on the investor news website Seeking Alpha. As part of a scheme to inflate the

  price of BioZone securities, the article emphasized defendants Opko and Frost’s ownership in

  BioZone in order to induce investor interest. For example, among similar representations, the article

  stated that “Dr. Frost and his scientific team are capable of a much higher level of scientific analysis

  than I could ever conduct. [Dr. Frost’s] large position in BioZone is a strong validation of the

  company’s technology. . . . But the additional future revenue streams from Opko, the drug

  reformulation segment, and BioZone’s branded generic products make BioZone tremendously

  undervalued. In my opinion, BioZone should be trading for more than twice today’s valuation.”1

  In addition, the article falsely stated that BioZone had a formulation ready for testing to be brought

  to the billion-dollar injectable drug market, even though, as defendant Frost knew, BioZone had

  ceased all efforts to develop this technology in mid-2012 due to a lack of promised financing.



  1
      Emphasis has been added herein unless otherwise noted.


                                                   - 10 -
Case 1:18-cv-24137-CMA Document 1 Entered on FLSD Docket 10/08/2018 Page 12 of 33




          31.         The article, by investor analyst John Ford (“Ford”), also failed to disclose that Ford

  had been directed by members of the Pump and Dump Scheme to write the article, was told what to

  include in the article, and was compensated as part of the Pump and Dump Scheme through the sale

  to Ford of below-market BioZone shares on September 23, 2013. Instead, Ford falsely represented

  that the article “expresses my own opinions. I am not receiving compensation for it (other than

  from Seeking Alpha). I have no business relationship with any company whose stock is mentioned

  in this article.”

          32.         On November 13, 2013, Ford published another article regarding BioZone on Seeking

  Alpha, entitled “BioZone Update.” The article again highlighted defendants Frost and Opko’s

  investments in BioZone. Ford stated that defendants Frost and Opko had orchestrated a recent

  transaction with nutritional supplement company, MusclePharm Corp. (“MusclePharm”), in order to

  prepare BioZone “for some type of significant valuation enhancement.” Ford had previously

  published an article on Seeking Alpha, entitled “Opko’s Billionaire CEO Invests In MusclePharm,”

  in which he stated that investors should “take a look at one of Dr. Frost’s newest investments,

  MusclePharm,” which “could provide investors with at least a 3 times return.” Neither article

  disclosed Ford’s participation in or compensation by the Pump and Dump Scheme.

          33.         On April 8, 2015, the article “Opko Spots Another Overlooked Opportunity in

  MabVax Therapeutics” appeared on the investor news website Seeking Alpha. As part of a scheme to

  inflate the price of MabVax securities, the article emphasized defendants Opko and Frost’s

  investments in MabVax in order to induce investor interest.               For example, among similar

  representations, the article stated in pertinent part:

          Opko Health has a history of discerning overlooked assets in which to make strategic
          investments prior to value creation. Opko shareholders, in turn, get exposure to not
          only Opko’s core assets, but also to a bevy of smaller, high growth healthcare and


                                                      - 11 -
Case 1:18-cv-24137-CMA Document 1 Entered on FLSD Docket 10/08/2018 Page 13 of 33




         biotech assets. Opko has proven quite adept at then being able to monetize these
         investments later in their growth cycle, translating to meaningful value creation for
         Opko shareholders. Its path from $2 per share when it first went public to its current
         $14.30 share price is filled with examples of such investments. In this article, I shall
         take a look at Opko’s most recent strategic investment in MabVax Therapeutics, a
         cancer immunotherapy company. MabVax presents a compelling investment
         opportunity at its current market cap relative to its pipeline.

                                            *       *       *

                 It seems MabVax presents another strong case study of Opko and Dr. Frost
         identifying an overlooked investment opportunity.

         34.     In addition, the article quoted defendant Frost as stating:

                “The target for MabVax’s first novel human antibody addresses important
         medical problems in need of better therapeutic solutions. The early data for its
         HuMab 5B1 antibody are encouraging and MabVax has a pipeline of dozens of novel
         antibody leads on its discovery platform from which it may select promising
         candidates to develop through clinical trials.”

         35.     The article was written by John O’Rourke (“O’Rourke”), defendant Frost’s business

  partner and a key member of the Pump and Dump Scheme. Rather than disclose his identity and

  interest in MabVax and the Pump and Dump Scheme, O’Rourke used the alias “Wall Street

  Advisors,” and falsely stated in the article that “[t]he author has no business relationship with”

  MabVax and was “not receiving compensation for [writing the article].”

         36.     On July 1, 2015, the article “MabVax: Near-Term Catalysts Could Push Shares from

  $2 to over $5” appeared on the investor news website Seeking Alpha. As part of a scheme to inflate

  the price of MabVax securities, the article emphasized defendants Opko and Frost’s investment in

  MabVax in order to induce investor interest. For example, among similar representations, the article

  stated that “Dr. Phillip Frost and Opko just invested in MabVax and given Dr. Frost’s track record,

  MabVax could be another home run trade.” The article continued in pertinent part:

         Dr. Phillip Frost and Opko investments validate MabVax’s technology




                                                  - 12 -
Case 1:18-cv-24137-CMA Document 1 Entered on FLSD Docket 10/08/2018 Page 14 of 33




                 One of the primary reasons I’ve invested in MabVax is based on Dr. Phillip
         Frost’s and Opko’s, recent investment in the company. Dr. Frost and Opko were the
         lead investor’s in an $11.7 million deal. Undoubtedly Dr. Frost and his team of
         scientists conducted a high level of due diligence, which validates MabVax’s
         technology.

                One of the most important questions for investors is whether or not
         MabVax’s technology works. Given the size of Dr. Frost’s and Opko investments, in
         my opinion that question has been answered in the affirmative. In other words, Dr.
         Frost and Opko would not have invested in MabVax unless they believed the
         science was solid.

                 I first became aware of Dr. Frost when I wrote about his flagship company
         Opko. At the time of my first Opko article, the shares were trading at $4, and have
         since risen above $19. Opko is a great company, and its involvement with MabVax
         will be positive for MabVax.

                Another example of Dr. Frost’s success includes his investment in
         Cocrystal Pharma at $.30 per share. Cocrystal has traded above $1.50 this year,
         providing more than a 5X return. I have done well investing in companies backed
         by Dr. Frost and MabVax could be one of his best performers.

         37.     The article, again by investor analyst Ford, failed to disclose that Ford had been

  compensated by Honig for writing the article as part of the Pump and Dump Scheme.

  Materially False and Misleading Statements in
  SEC Filings and at Investor Conferences

         38.     On November 12, 2013, the Company filed a Form 10-Q for the quarter ended

  September 30, 2013 (the “3Q 2013 10-Q”). The 3Q 2013 10-Q highlighted the importance of

  defendant Frost to Opko’s business but failed to disclose his participation in the Pump and Dump

  Scheme, stating: “The loss of Phillip Frost, M.D., our Chairman and Chief Executive Officer, could

  have a material adverse effect on our business and product development.” The 3Q 2013 10-Q also

  discussed the Company’s investment in BioZone, but made no mention of the investment’s role in

  the Pump and Dump Scheme, stating, inter alia:

                 In February 2012, we purchased from BZNE $1.7 million of 10% secured
         convertible promissory notes (the “BZNE Notes”), convertible into BZNE common
         stock at a price equal to $0.20 per common share, which BZNE Notes are due and


                                                - 13 -
Case 1:18-cv-24137-CMA Document 1 Entered on FLSD Docket 10/08/2018 Page 15 of 33




         payable on February 24, 2014 and ten year warrants to purchase 8.5 million shares of
         BZNE common stock at an exercise price of $0.40 per share.

         39.     In addition, the 3Q 2013 10-Q contained signed certifications by defendant Frost

  attesting to the accuracy of Opko’s financial reporting and the disclosure of fraud.

         40.     On March 3, 2014, the Company filed a Form 10-K for the year ended December 31,

  2013 (the “2013 10-K”). The 2013 10-K highlighted the importance of defendant Frost to Opko’s

  business, stating: “The loss of Phillip Frost, M.D., our Chairman and Chief Executive Officer, could

  have a material adverse effect on our business and product development.” The 2013 10-K similarly

  stated: “Our success is dependent to a significant degree upon the involvement and efforts of our

  Chairman and Chief Executive Officer, Phillip Frost, M.D.” The 2013 10-K continued in pertinent

  part, highlighting in particular the reputation of defendant Frost as material to the Company’s

  business and continued financial success:

                 Our success is dependent to a significant degree upon the efforts of our
         Chairman and Chief Executive Officer, Phillip Frost, M.D., who is essential to our
         business. The departure of our CEO for whatever reason or the inability of our CEO
         to continue to serve in his present capacity could have a material adverse effect upon
         our business, financial condition, and results of operations. Our CEO has a highly
         regarded reputation in the pharmaceutical and medical industry and attracts
         business opportunities and assists both in negotiations with acquisition targets,
         investment targets, and potential joint venture partners. Our CEO has also
         provided financing to the Company, both in terms of a credit agreement and equity
         investments. If we lost his services, our relationships with acquisition and
         investment targets, joint ventures, and investors may suffer and could cause a
         material adverse impact on our operations, financial condition, and the value of our
         Common Stock.

         41.     The 2013 10-K also stated that Opko believed it was “substantially compliant with all

  existing statutes and regulations applicable to our business.” While the 2013 10-K failed to

  disclose the Pump and Dump Scheme, it acknowledged the material importance that such illegal

  activity and the attendant risk of legal action could have on Opko’s business, stating that “[l]egal

  actions could result in substantial monetary damages as well as damage to the Company’s

                                                 - 14 -
Case 1:18-cv-24137-CMA Document 1 Entered on FLSD Docket 10/08/2018 Page 16 of 33




  reputation with customers, which could have a material adverse effect upon our results of

  operations and financial position.”

         42.     In addition, the 2013 10-K discussed the Company’s investment in BioZone but made

  no mention of the investment’s role in the Pump and Dump Scheme, stating, inter alia:

                        In February 2012, we purchased from Biozone Pharmaceuticals, Inc.,
         a publicly-traded company engaged in the manufacture and sale of pharmaceutical
         and cosmetic products (“BZNE”), $1.7 million of 10% secured convertible
         promissory notes (the “BZNE Notes”), convertible into BZNE common stock at a
         price equal to $0.20 per common share, which BZNE Notes are due and payable on
         February 24, 2014 and ten year warrants (the “Warrants”) to purchase 8.5 million
         shares of BZNE common stock at an exercise price of $0.40 per share. On January
         3, 2014, BZNE finalized its planned merger with Cocrystal Discovery, Inc.
         (“Cocrystal”), a privately-held biopharmaceutical company in which we made an
         investment in September 2009 (refer below and to Note 12 for details regarding our
         investment in Cocrystal). In January 2014, we invested an additional $.5 million in
         the combined Biozone-Cocrystal entity pursuant to which we acquired 1 million
         shares of Biozone’s common stock and 1 million warrants to acquire additional
         Biozone common stock. As of December 31, 2013, we owned an approximately
         16% equity position in BZNE.

         43.     The 2013 10-K was signed by and contained signed certifications of defendant Frost

  attesting to the accuracy of Opko’s financial reporting and the disclosure of fraud.

         44.     On May 9, 2014, the Company filed a Form 10-Q for the quarter ended March 31,

  2014; on August 11, 2014, the Company filed a Form 10-Q for the quarter ended June 30, 2014; and

  on November 7, 2014, the Company filed a Form 10-Q for the quarter ended September 30, 2014

  (the “2014 10-Qs”). The 2014 10-Qs contained misstatements similar to those described in ¶¶38-39

  from the 3Q 2013 10-Q highlighting the importance of defendant Frost to Opko’s business,

  discussing Opko’s investment in BioZone, and attesting to the accuracy of Opko’s financial

  reporting and the disclosure of fraud.

         45.     On December 10, 2014, defendant Frost participated in the Oppenheimer Healthcare

  Conference. During the conference, defendant Frost highlighted the Company’s investment in


                                                 - 15 -
Case 1:18-cv-24137-CMA Document 1 Entered on FLSD Docket 10/08/2018 Page 17 of 33




  Cocrystal, calling it a potential “home run,” without disclosing the investment’s role in the Pump

  and Dump Scheme. Defendant Frost stated in pertinent part:

         And so far as the companies in which we invest are concerned, Steve mentioned
         Cocrystal.

                 I’ll just point out by emphasizing a little bit more that the team that is in the
         new company as a result of the merger announced a week or so ago, we have Ray
         Schinazi who has been developing antiviral drugs for decades. And he was the
         leading scientist developing the compounds that were the assets of Pharmasset that
         sold for over $11 billion. And he had developed two other companies that were sold
         for over $3 billion, for one to Merck, and then over $1 billion for another one. So he
         has a keen sense of going for the jugular in terms of developing new antivirals.

                 Roger Kornberg, on the other hand, has a whole new concept of developing
         antivirals that will be brought to bear, as well. And our goal, in his part of the effort,
         is to develop the first pan-antiviral drug that would kill all viruses. It is a very
         ambitious goal. But we have a theoretical approach to it that is practical, and we are
         definitely working on that at the same time.

                So the point of all this is that Cocrystal is an example of the type of
         investment that we are making, where there is a possibility of a home run with a
         very small investment.

         46.     On February 27, 2015, the Company filed a Form 10-K for the year ended December

  31, 2014 (the “2014 10-K”). The 2014 10-K contained misstatements similar to those described in

  ¶¶40-41 and 43 from the 2013 10-K highlighting the importance of defendant Frost and his

  reputation to Opko’s business and stating that the Company was substantially compliant with all

  applicable laws and regulations, and contained signed certifications by defendant Frost attesting to

  the accuracy of Opko’s financial reporting and the disclosure of fraud. In addition, the 2014 10-K

  discussed the Company’s investment in BioZone but made no mention of the investment’s role in

  the Pump and Dump Scheme, stating inter alia:

                 In 2012, we made a $1.7 million investment in Biozone. Effective January 2,
         2014, Biozone completed a merger with Cocrystal, another entity in which we have
         an equity investment, to which Cocrystal was the surviving entity, and the name of
         the issuer was changed to Cocrystal Pharma, Inc. (“CPI”). Dr. Frost previously
         invested in both Biozone and Cocrystal. Effective January 16, 2014, we invested an

                                                   - 16 -
Case 1:18-cv-24137-CMA Document 1 Entered on FLSD Docket 10/08/2018 Page 18 of 33




         additional $0.5 million in the company as part of a $2.75 million private placement
         and received 1.0 million shares of common stock and 1.0 million 10-year warrants
         exercisable at $0.50 per share. At December 31, 2014, we hold an 8% ownership
         interest in CPI.

         47.     On May 11, 2015, the Company filed a Form 10-Q for the quarter ended March 31,

  2015 (the “1Q 2015 10-Q”). The 1Q 2015 10-Q contained misstatements similar to those described

  in ¶44 from the 2014 10-Qs highlighting the importance of defendant Frost to Opko’s business and

  attesting to the accuracy of Opko’s financial reporting and the disclosure of fraud. The 1Q 2015 10-

  Q also contained similar misrepresentations regarding the Company’s investment in BioZone as

  stated in ¶46 from the 2014 10-K, but made no mention of the investment’s role in the Pump and

  Dump Scheme.

         48.     On August 5, 2015, the Company filed a Form 10-Q for the quarter ended June 30,

  2015 (the “2Q 2015 10-Q”). The 2Q 2015 10-Q contained misstatements similar to those described

  in ¶47 from the 1Q 2015 10-Q highlighting the importance of defendant Frost to Opko’s business

  and attesting to the accuracy of Opko’s financial reporting and the disclosure of fraud. The 2Q 2015

  10-Q also contained similar misrepresentations regarding the Company’s investment in BioZone as

  stated in ¶46 from the 2014 10-K. In addition, the 2Q 2015 10-Q discussed the Company’s

  investment in MabVax, but made no mention of the investment’s role in the Pump and Dump

  Scheme, stating, inter alia:

                 In April 2015, we made a $2.5 million investment in a private placement
         transaction with MabVax Therapeutics Holdings, Inc. pursuant to which we acquired
         33,333 shares of MabVax Series E Convertible Preferred Stock and warrants to
         purchase 1,666,667 shares of MabVax common stock. Prior to our investment in
         MabVax, Dr. Frost held shares in MabVax indirectly through an entity in which he
         has an ownership interest. Dr. Frost, as well as non-affiliated investors, invested in
         the private placement transaction on the same financial terms. In connection with the
         OPKO investment, Steven Rubin, our Executive Vice President, Administration, was
         appointed as an advisor to MabVax, and we have the right to designate two board
         members.


                                                 - 17 -
Case 1:18-cv-24137-CMA Document 1 Entered on FLSD Docket 10/08/2018 Page 19 of 33




            49.   On November 9, 2015, the Company filed a Form 10-Q for the quarter ended

  September 30, 2015 (the “3Q 2015 10-Q”). The 3Q 2015 10-Q contained misstatements similar to

  those described in ¶48 from the 2Q 2015 10-Q highlighting the importance of defendant Frost to

  Opko’s business, discussing Opko’s investment in BioZone and attesting to the accuracy of Opko’s

  financial reporting and the disclosure of fraud. In addition, the 3Q 2015 10-Q stated: “In October

  2015, we made an additional $375 thousand investment in MabVax pursuant to which we acquired

  340,909 shares of common stock at $1.10 and 170,454 warrants to purchase shares of common

  stock.”

            50.   On February 29, 2016, the Company filed a Form 10-K for the year ended December

  31, 2015 (the “2015 10-K”). The 2015 10-K contained misstatements similar to those described in

  ¶46 from the 2014 10-K highlighting the importance of defendant Frost and his reputation to Opko’s

  business and stating that the Company was substantially compliant with all applicable laws and

  regulations, and contained signed certifications by defendant Frost attesting to the accuracy of

  Opko’s financial reporting and the disclosure of fraud. In addition, the 2015 10-K contained similar

  misrepresentation regarding the Company’s investments in BioZone and MabVax as stated in ¶49

  from in the 3Q 2015 10-Q, but made no mention of the investments’ role in the Pump and Dump

  Scheme.

            51.   On May 9, 2016, the Company filed a Form 10-Q for the quarter ended March 31,

  2016; on August 8, 2016, the Company filed a Form 10-Q for the quarter ended June 30, 2016; and

  on November 7, 2016, the Company filed a Form 10-Q for the quarter ended September 30, 2016

  (the “3Q 2016 10-Q,” and collectively the “2016 10-Qs”). The 2016 10-Qs contained misstatements

  similar to those described in ¶49 from the 3Q 2015 10-Q highlighting the importance of defendant

  Frost to Opko’s business and attesting to the accuracy of Opko’s financial reporting and the


                                                 - 18 -
Case 1:18-cv-24137-CMA Document 1 Entered on FLSD Docket 10/08/2018 Page 20 of 33




  disclosure of fraud. In addition, the 2016 10-Qs discussed the Company’s investments in BioZone

  and MabVax, but made no mention of the investments’ role in the Pump and Dump Scheme, stating,

  inter alia: “We hold investments in . . . MabVax (1%) [and] COCP (8%) . . . . In October 2015, we

  made an additional $0.4 million investment in MabVax pursuant to which we acquired 340,909

  shares of common stock at $1.10 and 170,454 warrants to purchase shares of common stock.” The

  3Q 2016 10-Q provided additional discussion of Opko’s investments, stating, inter alia:

                We hold investments in . . . MabVax (4%) [and] COCP (8%) . . . . In October
         2015, we made an additional $0.4 million investment in MabVax pursuant to which
         we acquired 340,909 shares of common stock at $1.10 and 170,454 warrants to
         purchase shares of common stock. . . . In August 2016 we invested an additional
         $1.0 million in MabVax for 207,900 shares of its common stock and warrants to
         purchase 415,800 shares of its common stock. In September 2016 we invested an
         additional $2.0 million in COCP for 4,878,050 shares of its common stock.

         52.     On March 1, 2017, the Company filed a Form 10-K for the year ended December 31,

  2016 (the “2016 10-K”). The 2016 10-K contained misstatements similar to those described in ¶50

  from the 2015 10-K highlighting the importance of defendant Frost and his reputation to Opko’s

  business and containing signed certifications by defendant Frost attesting to the accuracy of Opko’s

  financial reporting and the disclosure of fraud. In addition, the 2016 10-K contained similar

  misrepresentation regarding the Company’s investments in BioZone and MabVax as stated in ¶51

  from the 3Q 2016 10-Q, but made no mention of the investments’ role in the Pump and Dump

  Scheme.

         53.     On May 10, 2017, the Company filed a Form 10-Q for the quarter ended March 31,

  2017; on August 8, 2017, the Company filed a Form 10-Q for the quarter ended June 30, 2017 (the

  “2Q 2017 10-Q”); and on November 8, 2017, the Company filed a Form 10-Q for the quarter ended

  September 30, 2017 (the “3Q 2017 10-Q,” and collectively the “2017 10-Qs”). The 2017 10-Qs

  contained misstatements similar to those described in ¶51 from the 2016 10-Qs highlighting the


                                                 - 19 -
Case 1:18-cv-24137-CMA Document 1 Entered on FLSD Docket 10/08/2018 Page 21 of 33




  importance of defendant Frost to Opko’s business and attesting to the accuracy of Opko’s financial

  reporting and the disclosure of fraud.        In addition, the 2017 10-Qs contained similar

  misrepresentation regarding the Company’s investments in BioZone and MabVax as stated in ¶51

  from the 3Q 2016 10-Q, but made no mention of the investments’ role in the Pump and Dump

  Scheme. Additional statements regarding the Company’s investments in BioZone and MabVax were

  made in the 2Q 2017 10-Q and 3Q 2017 10-Q, including, inter alia:

                 We hold investments in . . . MabVax (4%) [and] COCP (9%) . . . .

                                           *      *       *

                 In July 2017, we invested an additional $0.1 million in MabVax for 152,143
         shares of common stock,2 and in May 2017 we invested an additional $0.5 million in
         MabVax for 285,714 shares of Series G Preferred Stock and 322,820 shares of Series
         I Preferred Stock. We had also invested an additional $1.0 million in MabVax in
         August 2016 for 207,900 shares of its common stock and warrants to purchase
         415,800 shares of its common stock.

                 In April 2017, we invested an additional $1.0 million in COCP for 4,166,667
         shares of its common stock, and in August 2016, we had invested an additional $2.0
         million in COCP for 4,878,050 shares of its common stock.

         54.     On March 1, 2018, the Company filed a Form 10-K for the year ended December 31,

  2017 (the “2017 10-K”). The 2017 10-K contained misstatements similar to those described in ¶52

  from the 2016 10-K highlighting the importance of defendant Frost and his reputation to Opko’s

  business and contained signed certifications by defendant Frost attesting to the accuracy of Opko’s

  financial reporting and the disclosure of fraud. In addition, the 2017 10-K contained similar

  misrepresentation regarding the Company’s investments in BioZone and MabVax as stated in ¶53

  from the 3Q 2017 10-Q, but made no mention of the investments’ role in the Pump and Dump

  Scheme.

  2
    The 2Q 2017 10-Q did not include the statement regarding Opko’s July 2017 investment in
  MabVax.


                                                - 20 -
Case 1:18-cv-24137-CMA Document 1 Entered on FLSD Docket 10/08/2018 Page 22 of 33




         55.     On May 8, 2018, the Company filed a Form 10-Q for the quarter ended March 31,

  2018 (the “1Q 2018 10-Q”), and on August 7, 2018, the Company filed a Form 10-Q for the quarter

  ended June 30, 2018 (the “2Q 2018 10-Q”). The 1Q 2018 10-Q and 2Q 2018 10-Q contained

  misstatements similar to those in ¶53 in the 2017 10-Qs highlighting the importance of defendant

  Frost to Opko’s business and attesting to the accuracy of Opko’s financial reporting and the

  disclosure of fraud. The 1Q 2018 10-Q and 2Q 2018 10-Q also discussed the Company’s investment

  in BioZone and MabVax, but made no mention of the investments’ role in the Pump and Dump

  Scheme, stating, inter alia:

                 We hold investments in . . . MabVax (2%) [and] COCP (9%) . . . .

                In February 2018, we invested an additional $1.0 million in COCP for a
         convertible note, which is convertible into 123,456 shares of its common stock. In
         April 2017, we invested an additional $1.0 million in COCP for 138,889 shares of its
         common stock, and in August 2016, we had invested an additional $2.0 million in
         COCP for 162,602 shares of its common stock.

                                           *       *      *

                 In July 2017, we invested an additional $0.1 million in MabVax for 50,714
         shares of common stock and in May 2017, we invested an additional $0.5 million in
         MabVax for 1,667 shares of Series L Preferred Stock and 107,607 shares of Series I
         Preferred Stock.

         56.     The statements referenced in ¶¶38-55 above were materially false and misleading

  when made because they failed to disclose adverse facts pertaining to the Company’s business,

  operations and financial condition, which were known to defendants or recklessly disregarded by

  them, as follows:

                 (a)     that defendant Frost had participated as a central member in the illegal Pump

  and Dump Scheme;




                                                 - 21 -
Case 1:18-cv-24137-CMA Document 1 Entered on FLSD Docket 10/08/2018 Page 23 of 33




                 (b)     that the investments by defendants Frost and Opko in BioZone and MabVax

  were done in furtherance of the Pump and Dump Scheme in order to enrich defendant Frost and his

  associates and were not made in order to benefit Opko or the Company’s shareholders;

                 (c)     that Opko’s investments in BioZone and MabVax were worth considerably

  less than represented because of defendants’ involvement in the Pump and Dump Scheme and, in the

  case of BioZone, because the target company had not been provided promised financing resulting in

  the cessation of research and development activities in mid-2012;

                 (d)     that defendant Frost had taken efforts to conceal his control over target

  companies in the Pump and Dump Scheme, including by falsely stating that he was acting as a

  passive investor in SEC filings and by concealing his concerted efforts to facilitate illegal stock

  manipulation with other members of the Pump and Dump Scheme;

                 (e)     that defendant Frost had facilitated the publication of false and misleading

  promotional materials in order to artificially inflate the stock of target companies in the Pump and

  Dump Scheme; and

                 (f)     that, as a result of (a)-(e) above, Opko was subject to significant and

  undisclosed legal, regulatory, reputational and financial risks should defendant Frost’s involvement

  in the Pump and Dump Scheme come to light.

         57.     Furthermore, Item 303 of SEC Regulation S-K, 17 C.F.R. §229.303(a)(3)(ii), requires

  defendants to “[d]escribe any known trends or uncertainties that have had or that the registrant

  reasonably expects will have a material favorable or unfavorable impact on the sales or revenues or

  income from continuing operations.” The failure of the Company to disclose the participation by

  defendants Frost and Opko in the illegal Pump and Dump Scheme in its periodic financial reports

  filed on Form 10-K and Form 10-Q during the Class Period violated 17 C.F.R. §229.303(a)(3)(ii),


                                                 - 22 -
Case 1:18-cv-24137-CMA Document 1 Entered on FLSD Docket 10/08/2018 Page 24 of 33




  because these undisclosed facts were known to defendants and were reasonably expected to have an

  unfavorable impact on the Company’s sales, revenues and income from continuing operations.

          58.     On September 7, 2018, the SEC issued a press release, entitled “SEC Charges

  Microcap Fraudsters for Roles in Lucrative Market Manipulation Schemes,” which named

  defendants Frost and Opko as key figures in the illegal Pump and Dump Scheme. The SEC filed its

  complaint against defendants Frost and Opko and others in the U.S. District Court for the Southern

  District of New York (the “SEC Complaint”). The press release describing the SEC Complaint

  stated in relevant part:

          The Securities and Exchange Commission today charged a group of 10 individuals
          and 10 associated entities for their participation in long-running fraudulent schemes
          that generated over $27 million from unlawful stock sales and caused significant
          harm to retail investors who were left holding virtually worthless stock.

                  According to the SEC’s complaint, from 2013 to 2018, a group of prolific
          South Florida-based microcap fraudsters led by Barry Honig manipulated the share
          price of the stock of three companies in classic pump-and-dump schemes. Miami
          biotech billionaire Phillip Frost allegedly participated in two of these three
          schemes. Honig allegedly orchestrated the acquisition of large quantities of the
          issuer’s stock at steep discounts, and after securing a substantial ownership interest in
          the companies, Honig and his associates engaged in illegal promotional activity
          and manipulative trading to artificially boost each issuer’s stock price and to give
          the stock the appearance of active trading volume. According to the SEC’s
          complaint, Honig and his associates then dumped their shares into the inflated
          market, reaping millions of dollars at the expense of unsuspecting investors.

                 “As alleged, Honig and his associates engaged in brazen market manipulation
          that advanced their financial interests while fleecing innocent investors and
          undermining the integrity of our securities markets,” said Sanjay Wadhwa, Senior
          Associate Director in the SEC’s Division of Enforcement. “They failed to
          appreciate, however, the SEC’s resolve to relentlessly pursue and punish participants
          in microcap fraud schemes.”

                 The SEC’s complaint, which was filed in federal district court in Manhattan,
          charges Honig, John Stetson, Michael Brauser, John R. O’Rourke III, Mark
          Groussman, Frost, Elliot Maza, Robert Ladd, Brian Keller, John H. Ford, Alpha
          Capital Anstalt, ATG Capital LLC, GRQ Consultants Inc., HS Contrarian
          Investments LLC, Grander Holdings Inc., Melechdavid Inc., OPKO Health Inc.,
          Frost Gamma Investments Trust, Southern Biotech Inc., and Stetson Capital

                                                   - 23 -
Case 1:18-cv-24137-CMA Document 1 Entered on FLSD Docket 10/08/2018 Page 25 of 33




         Investments Inc. with violating antifraud, beneficial ownership disclosure, and
         registration provisions of the federal securities laws and seeks monetary and
         equitable relief.

         59.     The SEC Complaint detailed how, since at least 2010, defendants Frost and Opko had

  played active and central roles in the Pump and Dump Scheme and how the scheme centered on

  investments in companies that were later revealed to be BioZone and MabVax. Among its many

  detailed allegations, the SEC Complaint charged the following:

                  1.    This case involves three highly profitable “pump-and-dump” schemes
         perpetrated by Honig, Stetson, Brauser, O’Rourke, Groussman, and Frost, and their
         entities GRQ, SCI, Grander, HSCI, Melechdavid, ATG, Opko, FGIT, and Southern
         Biotech from 2013 through 2018 in the stock of three public companies ([BioZone],
         Company B, and [MabVax]) . . . .

                                               *            *   *

                7.       All told, the three schemes brought Defendants millions of dollars:
         [BioZone’s] pump and dump generated for the Defendants more than $9.25
         million in stock sales proceeds, and Company B’s pump and dump generated more
         than $9.5 million. And their most recent venture, the pump and dump scheme with
         respect to [MabVax], brought in over $8.3 million in stock sales proceeds. In the
         wake of these schemes, public investors were left holding virtually worthless stock.

         60.     On news that the primary securities market regulator for Opko had charged both the

  Company and its celebrated CEO and Chairman with serious violations of the federal securities laws,

  the price of Opko stock fell sharply. On September 7, 2018, the price fell to $4.58 per share before

  trading was halted by the SEC, an 18% decline from the prior day’s close. When trading resumed on

  September 14, 2018, the stock fell an additional 15% to close at $3.90 per share. Total trading

  volume during these two days was an extremely high 46 million shares traded.

                          LOSS CAUSATION AND ECONOMIC LOSS

         61.     As detailed herein, defendants engaged in a scheme to deceive the market and a

  course of conduct that artificially inflated the price of Opko common stock and operated as a fraud

  or deceit on purchasers of Opko common stock. As detailed above, when the truth about Opko’s


                                                   - 24 -
Case 1:18-cv-24137-CMA Document 1 Entered on FLSD Docket 10/08/2018 Page 26 of 33




  misconduct was revealed on the filing of the SEC Complaint by the Company’s primary market

  regulator, which alleged that defendants Opko and Frost had committed securities fraud and

  contained significant and detailed charges of wrongdoing, the value of the Company’s stock declined

  precipitously as the prior artificial inflation no longer propped up the stock’s prices. The decline in

  the price of Opko stock was the direct result of the nature and extent of defendants’ fraud finally

  being revealed to investors and the market. The timing and magnitude of the share price decline

  negate any inference that the loss suffered by plaintiff was caused by changed market conditions,

  macroeconomic or industry factors or Company specific facts unrelated to the defendants’ fraudulent

  conduct. The economic loss, i.e., damages, suffered by plaintiff, was a direct result of defendants’

  fraudulent scheme to artificially inflate the price of Opko stock and the subsequent significant

  decline in the value of the Company’s stock when defendants’ prior misrepresentations and other

  fraudulent conduct were revealed.

         62.     At all relevant times, defendants’ materially false and misleading statements and

  omissions alleged herein directly or proximately caused the damages suffered by plaintiff. Those

  statements were materially false and misleading through their failure to disclose a true and accurate

  picture of Opko’s business, operations and financial condition, as alleged herein. Before the time of

  plaintiff’s purchases of Opko common stock, defendants issued materially false and misleading

  statements and omitted material facts necessary to make defendants’ statements not false or

  misleading, causing the price of Opko stock to be artificially inflated. Plaintiff and other members

  of the Class (as defined below) purchased Opko stock at those artificially inflated prices, causing

  them to suffer damages as complained of herein.




                                                  - 25 -
Case 1:18-cv-24137-CMA Document 1 Entered on FLSD Docket 10/08/2018 Page 27 of 33




                       APPLICABILITY OF PRESUMPTION OF RELIANCE:
                            FRAUD-ON-THE-MARKET DOCTRINE

         63.     At all relevant times, the market for Opko common stock was an efficient market for

  the following reasons, among others:

                 (a)      Opko stock met the requirements for listing and was listed and actively traded

  on the NASDAQ, a highly efficient and automated market;

                 (b)      according to the Company’s 2017 10-K, Opko had more than 559 million

  shares outstanding as of February 20, 2018, demonstrating a very active and broad market for Opko

  common stock;

                 (c)      as a regulated issuer, Opko filed periodic public reports with the SEC;

                 (d)      Opko regularly communicated with public investors via established market

  communication mechanisms, including the regular dissemination of press releases on national

  circuits of major newswire services, the Internet and other wide-ranging public disclosures; and

                 (e)      unexpected material news about Opko was rapidly reflected in and

  incorporated into the Company’s stock price.

         64.     As a result of the foregoing, the market for Opko common stock promptly digested

  current information regarding Opko from publicly available sources and reflected such information

  in Opko’s share price. Under these circumstances, a presumption of reliance applies to plaintiff’s

  purchases of Opko common stock.

         65.     A presumption of reliance is also appropriate in this action under the Supreme Court’s

  holding in Affiliated Ute Citizens v. United States, 406 U.S. 128 (1972), because plaintiff’s claims

  are based, in significant part, on defendants’ material omissions. Because this action involves

  defendants’ failure to disclose material adverse information regarding Opko’s business and

  operations, positive proof of reliance is not a prerequisite to recovery. All that is necessary is that

                                                  - 26 -
Case 1:18-cv-24137-CMA Document 1 Entered on FLSD Docket 10/08/2018 Page 28 of 33




  the facts withheld be material in the sense that a reasonable investor might have considered them

  important in making investment decisions.         Given the importance of defendants’ material

  misstatements and omissions set forth above, that requirement is satisfied here.

                                         NO SAFE HARBOR

         66.     Defendants’ false or misleading statements alleged to be actionable herein were not

  forward-looking statements (“FLS”), or were not identified as such by defendants, but rather

  statements of historical and present fact, and thus did not fall within any “Safe Harbor.”

         67.     Defendants’ verbal “Safe Harbor” warnings accompanying their oral FLS failed to

  provide meaningful cautionary statements regarding the specific facts and circumstances facing the

  Company, and thus were ineffective to shield those statements from liability.

         68.     Defendants are also liable for any false or misleading FLS pleaded because, at the

  time each FLS was made, the speaker knew the FLS was false or misleading and the FLS was

  authorized and/or approved by an executive officer of Opko who knew that the FLS was false.

  Further, none of the historic or present tense statements made by defendants were assumptions

  underlying or relating to any plan, projection or statement of future economic performance, as they

  were not stated to be such assumptions underlying or relating to any projection or statement of future

  economic performance when made.

                                 CLASS ACTION ALLEGATIONS

         69.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

  Procedure 23(a) and (b)(3) on behalf of a class consisting of all those who purchased Opko common

  stock during the Class Period and who were damaged thereby (the “Class”). Excluded from the

  Class are defendants and their immediate families, the officers and directors of the Company, at all




                                                  - 27 -
Case 1:18-cv-24137-CMA Document 1 Entered on FLSD Docket 10/08/2018 Page 29 of 33




  relevant times, members of their immediate families, and defendants’ legal representatives, heirs,

  successors or assigns and any entity in which defendants have or had a controlling interest.

         70.        The members of the Class are so numerous that joinder of all members is

  impracticable. Throughout the Class Period, Opko stock was actively traded on the NASDAQ.

  There are likely thousands of members in the proposed Class, if not more. Record owners and other

  members of the Class may be identified from records maintained by Opko or its transfer agent and

  may be notified of the pendency of this action by mail, using the form of notice similar to that

  customarily used in securities class actions.

         71.        Plaintiff’s claims are typical of the claims of the members of the Class, as all

  members of the Class are similarly affected by defendants’ wrongful conduct in violation of federal

  law complained of herein.

         72.        Plaintiff will fairly and adequately protect the interests of the members of the Class

  and has retained counsel competent and experienced in class action and securities litigation.

         73.        Common questions of law and fact exist as to all members of the Class and

  predominate over any questions solely affecting individual members of the Class. Among the

  questions of law and fact common to the Class are:

                    (a)    whether the federal securities laws were violated by defendants’ acts as

  alleged herein;

                    (b)    whether statements made by defendants to the investing public during the

  Class Period misrepresented material facts about the business and operations of Opko;

                    (c)    whether the price of Opko common stock was artificially inflated during the

  Class Period; and




                                                    - 28 -
Case 1:18-cv-24137-CMA Document 1 Entered on FLSD Docket 10/08/2018 Page 30 of 33




                 (d)     to what extent the members of the Class have sustained damages and the

  proper measure of damages.

         74.     A class action is superior to all other available methods for the fair and efficient

  adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

  damages suffered by individual Class members may be relatively small, the expense and burden of

  individual litigation make it impossible for members of the Class to individually redress the wrongs

  done to them. There will be no difficulty in the management of this action as a class action.

                                               COUNT I

                       For Violation of §10(b) of the 1934 Act and Rule 10b-5
                                      Against All Defendants

         75.     Plaintiff incorporates the foregoing paragraphs by reference.

         76.     Defendants disseminated or approved the false or misleading statements specified

  above, which they knew or recklessly disregarded were misleading in that they contained

  misrepresentations and failed to disclose material facts necessary in order to make the statements

  made, in light of the circumstances under which they were made, not misleading.

         77.     Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:

                 (a)     Employed devices, schemes and artifices to defraud;

                 (b)     Made untrue statements of material fact or omitted to state material facts

  necessary in order to make the statements made, in light of the circumstances under which they were

  made, not misleading; or

                 (c)     Engaged in acts, practices and a course of business that operated as a fraud or

  deceit upon plaintiff and other members of the Class in connection with their purchases of Opko

  common stock.



                                                 - 29 -
Case 1:18-cv-24137-CMA Document 1 Entered on FLSD Docket 10/08/2018 Page 31 of 33




         78.     Plaintiff has suffered damages in that, in reliance on the integrity of the market,

  plaintiff paid artificially inflated prices for Opko common stock. Plaintiff would not have purchased

  Opko stock at the prices paid, or at all, if plaintiff had been aware that the market prices had been

  artificially and falsely inflated by defendants’ misleading statements.

         79.     As a direct and proximate result of defendants’ wrongful conduct, plaintiff and other

  members of the Class suffered damages in connection with their purchases of Opko common stock.

                                              COUNT II

                               For Violation of §20(a) of the 1934 Act
                                     Against Defendant Frost

         80.     Plaintiff incorporates the foregoing paragraphs by reference.

         81.     Defendant Frost acted as a controlling person of Opko within the meaning of §20(a)

  of the 1934 Act. By virtue of his high-level positions, stock ownership and power to control public

  statements about Opko, defendant Frost had the power and ability to control the actions of Opko and

  its employees. Defendant Frost participated in and had awareness of the Company’s operations and

  intimate knowledge of the false and misleading statements filed by the Company with the SEC and

  disseminated to the investing public. Defendant Frost had the power to influence and control and did

  influence and control, directly or indirectly, the decision-making of the Company, including the

  content and dissemination of the various statements which plaintiff contends are false and

  misleading. Defendant Frost provided with, or had unlimited access to, copies of the Company’s

  reports, press releases, public filings and other statements alleged by plaintiff to be misleading

  before and shortly after these statements were issued and had the ability to prevent the issuance of

  the statements or cause the statements to be corrected.

         82.     By reason of such conduct, defendant Frost is liable pursuant to §20(a) of the 1934

  Act.

                                                 - 30 -
Case 1:18-cv-24137-CMA Document 1 Entered on FLSD Docket 10/08/2018 Page 32 of 33




                                       PRAYER FOR RELIEF

         WHEREFORE, plaintiff prays for judgment as follows:

         A.      Determining that this action is a proper class action, designating plaintiff as Lead

  Plaintiff and certifying plaintiff as Class representative under Rule 23 of the Federal Rules of Civil

  Procedure and plaintiff’s counsel as Lead Counsel;

         B.      Declaring that defendants violated the 1934 Act and awarding plaintiff and the Class

  compensatory damages at an amount to be determined at trial and pre-judgment and post-judgment

  interest thereon;

         C.      Awarding plaintiff’s reasonable costs and expenses, including attorneys’ fees; and

         D.      Awarding such other relief as the Court may deem just and proper.

                                           JURY DEMAND

         Plaintiff demands a trial by jury.

  DATED: October 8, 2018                           ROBBINS GELLER RUDMAN
                                                     & DOWD LLP
                                                   JACK REISE
                                                   Florida Bar No. 058149


                                                                       s/Jack Reise
                                                                      JACK REISE

                                                   120 East Palmetto Park Road, Suite 500
                                                   Boca Raton, FL 33432
                                                   Telephone: 561/750-3000
                                                   561/750-3364 (fax)
                                                   jreise@rgrdlaw.com




                                                  - 31 -
Case 1:18-cv-24137-CMA Document 1 Entered on FLSD Docket 10/08/2018 Page 33 of 33




                                       ROBBINS GELLER RUDMAN
                                         & DOWD LLP
                                       SAMUEL H. RUDMAN
                                       58 South Service Road, Suite 200
                                       Melville, NY 11747
                                       Telephone: 631/367-7100
                                       631/367-1173 (fax)
                                       srudman@rgrdlaw.com

                                       ROBBINS GELLER RUDMAN
                                         & DOWD LLP
                                       BRIAN E. COCHRAN
                                       200 South Wacker Drive, 31st Floor
                                       Chicago, IL 60606
                                       Telephone: 312/674-4674
                                       312/674-4676 (fax)
                                       bcochran@rgrdlaw.com

                                       LEEDS BROWN LAW, P.C.
                                       JEFFREY K. BROWN
                                       One Old Country Road, Suite 347
                                       Carle Place, NY 11514
                                       Telephone: 516/873-9550
                                       516/747-5024 (fax)

                                       Attorneys for Plaintiff




                                      - 32 -
